286 F.2d 174
AUTO FINANCE COMPANY, Incorporated, Appellant,v.J. D. MARTIN, Trustee in Bankruptcy for Oliver W. Arnold,Bankrupt, Appellee.
No. 8206.
United States Court of Appeals Fourth Circuit.
Submitted on Briefs Jan. 4, 1961.Decided Jan. 13, 1961.

Hart & Hart, Roanoke, Va., on brief for appellant.
L. C. Musgrove, Roanoke, Va., on brief for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit judges.
PER CURIAM.


1
For the reasons stated in the District Court's opinion, 190 F.Supp. 514, the order appealed from is


2
Affirmed.